Citation Nr: 0909975	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-06 583	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to special monthly compensation on account of the 
need for aid and attendance of another and/or by reason of 
being housebound.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in August 2005 and May 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that the Veteran is in need of 
the regular aid and attendance of another person as a result 
of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation have been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2004, September 2005, 
September 2006, and June 2007.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing her claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the September 2006 VCAA 
correspondence.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA regulations provide that special monthly compensation is 
payable to a Veteran who is, as a result of her service-
connected disabilities, so helpless as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2008).  

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a) (2008).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the Veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, the Veteran contends that as a result of her 
service-connected disabilities she has required the services 
of a live-in aid since June 2004.  She reported the aid 
provides cooking, cleaning, bathing, dressing and driving on 
a daily basis because of limited wheelchair mobility in her 
home.  

VA records show service connection is established for 
degenerative disc disease (40 percent), weakness of the left 
lower extremity (20 percent), weakness of the right lower 
extremity (20 percent), gastroesophageal reflux disease with 
duodenitis and chronic peptic ulcer disease (10 percent), 
contusion of the right elbow with bursitis (0 percent), 
varicose veins of the right leg (0 percent), varicose veins 
of the left leg (0 percent), and migraine headaches 
(0 percent).  Her combined service-connected disability 
rating is 70 percent.  A total rating based upon individual 
unemployability was established effective from May 19, 2003.  

In a March 2004 report the Veteran's private physician 
checked boxes indicating that she was unable to dress or 
undress herself or leave home without assistance from 
another, bathe without assistance from another, perform 
toilet functions without assistance from another.  A February 
2005 private medical statement noted she would continue to 
need aids to assist with her activities of daily living for 
safety and endurance.  

On VA examination in October 2005 the Veteran reported that 
she had an attendant living with her 24 hours a day, seven 
days a week.  She stated she required help with almost all 
activities and that she was unable to use the second floor of 
her home.  She noted she needed assistance getting in and out 
of the shower, washing her legs and feet, dressing, doing 
chores around the house, and walking more than a few feet.  
She reported she was able to perform her daily toilet, brush 
her teeth, clean herself after urination or defecation, and 
that she had been able to drive until approximately seven 
months earlier.  The examiner noted the Veteran was not 
bedridden.  A September 2006 addendum to that report noted 
the Veteran was unable to do any kind of strenuous activity 
or anything that would require walking, but that she was able 
to get out of her house and perform some chores using a 
wheelchair.  

In correspondence dated in January 2007 the Veteran's private 
physician noted she reported she remained dependent with all 
activities at home including bathing, dressing, and 
transfers.  She was not ambulating and attempted gait was 
significantly antalgic and very nonfunctional.  It was the 
physician's opinion that she was dependent with most all 
activities and remained homebound.  A January 2007 physical 
therapy report noted she had a home health aid to assist with 
her activities of daily living.  She reported pain estimated 
as nine on a ten point scale in the low back and left leg.  
There was limited range of motion in the lumbar spine, hips, 
knees, and ankles, generalized weakness to all joints and 
muscle groups in the lower extremities, and antalgic gait 
pattern secondary to pain that limited gait distance.  The 
physician noted that a skilled therapy need was not evident 
and that home health therapies were more appropriate.  

The Board remanded the appeal in May 2007 for an additional 
medical opinion to assess whether the Veteran is in need of 
the regular aid and attendance of another person or is 
housebound due solely to her service-connected disabilities.

An October 2007 VA aid and attendance examination report 
noted the Veteran lived in a home with her husband and that 
she had an aid 40 hours per week who cooked, cleaned, and 
helped bathe her.  She spent most of her time at home and 
used a lift chair while sitting and a scooter for ambulation.  
She was only able to take a few steps holding on to the 
counter and she stated she only left home to attend church 
each week and every few months for doctor visits.  Imbalance 
constantly affected her ability to ambulate and she had 
impairments that affected her ability to protect herself from 
the daily environment including left leg weakness and a 
limitation of the left elbow.  Her right arm and leg function 
were good.  The examiner noted the Veteran was unable to 
perform self-care skills including dressing and undressing, 
bathing, and grooming and that she was unable to walk without 
the assistance of another person.  Her left upper extremity 
strength and coordination was described as a mild or moderate 
impairment.  She was able to self feed, but she had a marked 
difficulty with her ability to dress and undress, with self 
bathing, and with toileting.  There was some difficulty with 
her ability to self groom.  There was a functional limitation 
of the left lower extremity due to muscle weakness, but no 
right lower extremity abnormality.  She was very limited in 
her ability to bear weight for more than a few seconds, she 
was unable to engage in normal propulsion, and was unable to 
stand unassisted to test for balance.  

VA peripheral nerves examination in October 2007 included a 
diagnosis of lumbosacral disc arthropathy 15 to 20 years 
earlier with present confinement to a wheelchair with no 
reliable range of motion of the lower spine, an inability to 
extend the right knee usefully, no motion in the left knee, 
and reserved reflexes and most sensation.  It was the 
examiner's opinion that aid and attendance was appropriate, 
but that the Veteran was able to leave home with help.  

An August 2008 advisory opinion from the director of VA's 
Compensation and Pension Service found the Veteran did not 
have a single disability ratable at 100 percent and that the 
evidence did not establish that she required the regular aid 
and attendance of another person.  The opinion provided no 
specific rationale for the finding that aid and attendance 
was not required.

Based upon the evidence of record, the Board finds the 
Veteran is in need of the regular aid and attendance of 
another person as a result of her service-connected 
disabilities.  The VA and private medical opinions of record 
clearly demonstrate that the Veteran requires aid and 
attendance due to her limited mobility.  Although the August 
2008 VA advisory opinion found the evidence was not 
persuasive, the Board is not bound by this finding and 
appellate determinations must be made accordingly to all 
questions of fact and law.  As noted by the Court in Turco, 9 
Vet. App. 222, to establish eligibility for aid and 
attendance only one of the enumerated factors in 38 C.F.R. 
§ 3.352(a) must be present.  While the provided opinions of 
VA examiners in this case did not clearly discuss the 
limitations solely due to the service-connected disabilities, 
the overwhelming medical evidence of record demonstrates an 
inability of the Veteran to dress or undress herself or to 
keep herself ordinarily clean and presentable as a result of 
her service-connected disabilities.  Therefore, resolving 
doubt in her favor, her claim must be allowed.


ORDER

Entitlement to special monthly compensation on account of 
need for aid and attendance of another is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


